   Case 2:19-mj-00380-DEM Document 1 Filed 07/02/19 Page 1 of 4 PageID# 1
                                                                         FILED
                    IN THE UNITED STATES DISTRICT COURT       j
                                                             (

                    FOR THE EASTERN DISTRICT OF VIRGINIA     !         JUL     3 2019

                              NORFOLK DIVISION               {    CLERK. U.S. DISTRICT COURT
                                                             i           NORFOLK. VA
UNITED STATES OF AMERICA


                                            Case No,
                                                       S^-.IAifvySSt)
                                            Court Date: August 15, 2019
JULIAN Q. EDWARDS

                             CRIMINAL INFORMATION


                                  COUNT ONE
                                (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 14, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, on lands acquired for the use of the United

States and within the special maritime and territorial jurisdiction thereof,

in the Eastern District of Virginia, the defendant, JULIAN Q. EDWARDS, did

unlawfully drive and operate a motor vehicle during the time in which his

privilege to drive or operate a motor vehicle was restricted, suspended or

revoked, which driver's license was forfeited due to a conviction for driving

under the influence of alcohol in violation of Title 18.2-266 in the General


District Court for the City of Chesapeake, Virginia on June 3, 2019.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-272.)

                                  COUNT TWO
                (Misdemeanor) - Violation Notice No. 7253659

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 14, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, on lands acquired for the use of the United

States and within the special maritime and territorial jurisdiction thereof,

in the Eastern District of Virginia, the defendant, JULIAN Q. EDWARDS, did

knowingly drive a motor vehicle while his driver's license, learner's permit,

or privilege to drive a motor vehicle was suspended or revoked.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginxa, Section 46.2-301.)
   Case 2:19-mj-00380-DEM Document 1 Filed 07/02/19 Page 2 of 4 PageID# 2

                                   COUNT THREE
                                (Misdemeanor)

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 14, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, on lands acquired for the use of the United

States and within the special maritime and territorial jurisdiction thereof,

in the Eastern District of Virginia, the defendant, JULIAN Q. EDWARDS, did

knowingly and unlawfully drive and operate a motor vehicle not equipped with

a functioning, certified ignition interlock system.

      (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Code of Virginia, Section 18.2-270.1).

                                   COUNT FOUR
                (Misdemeanor) - Violation Notice No. 7253658

      THE UNITED STATES ATTORNEY CHARGES:


      That on or about June 14, 2019, at Joint Expeditionary Base Little

Creek, Virginia Beach, Virginia, in the Eastern District of Virginia, the

defendant, JULIAN Q. EDWARDS, did knowingly and unlawfully assault, resist,

oppose, impede, intimidate, and interfere with employees of the United States

Government engaged in the performance of their official duties.

     (In violation of Title 18, United States Code, Section 111.)

                                     Respectfully submitted,

                                     G. Zachary Terwilliger
                                     United States Attorney


                             By:                 q
                                     James T. Cole
                                    'Special Assistant U.S. Attorney
                                     Office of the U.S. Attorney
                                     101 West Main Street, Suite 8000
                                     Norfolk, VA  23510
                                     Ph: (757) 441-6712
                                     Fax:(757) 441-3205
                                     James.Cole@usdoi.qov
   Case 2:19-mj-00380-DEM Document 1 Filed 07/02/19 Page 3 of 4 PageID# 3

                            CERTIFICATE OF MAILING


      I hereby certify that on the date indicated below, I caused a true and
correct copy of the foregoing Criminal Information to be mailed, postage
prepaid, to the defendant in the above-styled case.




                                           s 4
                                    Tames T. Cole
                                   especial Assistant U.S. Attorney
                                    U.S. Attorney's Office
                                   101 West Main Street, Suite 8000
                                   Norfolk, VA 23510
                                   Ph: (757) 441-6712
                                   Fax:(757) 441-3205
                                   James.ColeOusdoj.qov




                                   1       XL       70\1
                                    Date
           Case 2:19-mj-00380-DEM Document 1 Filed 07/02/19 Page 4 of 4 PageID# 4




             mSJUL-l p 3:3-,
                                    pjpracT coi/OT
received




                               NORFOLK, VIReiHIA
